United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1617
                                   ___________

Valeriy Yuryevich Kostraba,             *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: November 12, 2010
                                Filed: November 17, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Valeriy Yuryevich Kostraba, a native and citizen of Ukraine, petitions for
review of an order of the Board of Immigration Appeals (BIA), which affirmed an
immigration judge’s denial of his application for cancellation of removal.1 We
conclude that Kostraba’s arguments regarding the BIA’s discretionary denial of


      1
       Kostraba does not challenge the denial of readjustment of status for refugees,
asylum, withholding of removal, relief under the Convention Against Torture, or
voluntary departure. See Averianova v. Mukasey, 509 F.3d 890, 892 n.1 (8th Cir.
2007) (alien waived claim by failing to present argument on appeal).
cancellation of removal are unreviewable, see Saleheen v. Holder, 618 F.3d 957,
960-62 (8th Cir. 2010) (court lacks jurisdiction to review “the ultimately discretionary
denial of cancellation of removal”), and that his other arguments are unavailing, see
Sanchez v. Holder, 614 F.3d 760, 763 (8th Cir. 2010) (where alien concedes
removability on one ground, appeals court need not consider correctness of
determination that alien is also removable on other ground); Sanchez-Velasco v.
Holder, 593 F.3d 733, 737 (8th Cir. 2010) (“aliens have no right to due process in the
purely discretionary remedy of cancellation of removal”); Munoz-Yepez v. Gonzales,
465 F.3d 347, 349-50 (8th Cir. 2006) (grant of discretionary waiver of criminal
grounds of excludability did not mean that crimes disappeared from alien’s record for
all immigration purposes).

      Accordingly, we deny the petition for review.
                     ______________________________




                                          -2-